Case 1:20-cv-00148-RJS-CMR Document 2 Filed 10/30/20 PageID.2 Page 1 of 14




Brian S. King, #4610
Brent J. Newton, #6950
Samuel M. Hall, #16066
BRIAN S. KING, P.C.
420 East South Temple, Suite 420
Salt Lake City, UT 84111
Telephone: (801) 532-1739
Facsimile: (801) 532-1936
brian@briansking.com
brent@briansking.com
samuel@briansking.com

Attorneys for Plaintiffs

                              THE UNITED STATES DISTRICT COURT
                              DISTRICT OF UTAH, CENTRAL DIVISION


KRISTIN B. and A. B.,                                  COMPLAINT

                Plaintiffs,                            Case No. 1:20-cv-00148 RJS

vs.

CIGNA HEALTH and LIFE INSURANCE
COMPANY, COMPSYCH, and the NVIDIA
WELFARE PLAN.

                Defendants.


         Plaintiffs Kristin B. and A. B. (“A.”), through their undersigned counsel, complain and

allege against Defendants Cigna Health and Life Insurance Company (“Cigna”), ComPsych, and

the NVIDIA Welfare Plan (“the Plan”) as follows:

                              PARTIES, JURISDICTION AND VENUE

      1. Kristin and A. are natural persons residing in Santa Clara County, California. Kristin is

         A.’s mother.

      2. Cigna is an insurance company headquartered in Bloomfield, Connecticut and was the

         third party claims administrator for the Plan during the treatment at issue in this case.



                                                   1
Case 1:20-cv-00148-RJS-CMR Document 2 Filed 10/30/20 PageID.3 Page 2 of 14




  3. ComPsych is a company based out of Illinois which administers a wide variety of

     Employee Assistance Programs. Prior to January 1, 2019, ComPsych administered the

     Plan’s mental health claims. After that date, these claims were administered by Cigna.

  4. The Plan is a self-funded employee welfare benefits plan under 29 U.S.C. §1001 et. seq.,

     the Employee Retirement Income Security Act of 1974 (“ERISA”). Kristin was a

     participant in the Plan during the time A was receiving treatment and A. was a

     beneficiary of the Plan at all relevant times. Kristin and A. continue to be participant and

     beneficiary, respectively, under the Plan.

  5. A. received medical care and treatment at Elements Wilderness Program (“Elements”)

     from November 4, 2017, to January 18, 2018, and Crossroads Academy (“Crossroads”)

     from January 18, 2018, to February 6, 2019. These are treatment facilities located in

     Utah, which provide sub-acute inpatient treatment to adolescents with mental health,

     behavioral, and/or substance abuse problems.

  6. The Plan, acting through its agents, Cigna or ComPsych, denied claims for payment of

     A.’s medical expenses in connection with his treatment at Elements and Crossroads.

     Communications with the Defendants in the pre-litigation appeal process was often

     carried out for Kristin and A. by Kristin’s husband, A’s father, David.

  7. This Court has jurisdiction over this case under 29 U.S.C. §1132(e)(1) and 28 U.S.C.

     §1331.

  8. Venue is appropriate under 29 U.S.C. §1132(e)(2) and 28 U.S.C. §1391(c) based on

     ERISA’s nationwide service of process and venue provisions, because the Defendants do

     business in Utah, and the treatment at issue took place in Utah. Finally, in light of the




                                               2
Case 1:20-cv-00148-RJS-CMR Document 2 Filed 10/30/20 PageID.4 Page 3 of 14




     sensitive nature of the medical treatment at issue, it is the Plaintiffs’ desire that the case

     be resolved in the State of Utah where it is more likely their privacy will be preserved.

  9. The remedies the Plaintiffs seek under the terms of ERISA and under the Plan are for the

     benefits due under the terms of the Plan, and pursuant to 29 U.S.C. §1132(a)(1)(B), for

     appropriate equitable relief under 29 U.S.C. §1132(a)(3) based on the Defendants’

     violation of the Mental Health Parity and Addiction Equity Act of 2008 ("MHPAEA"),

     an award of prejudgment interest, and an award of attorney fees and costs pursuant to 29

     U.S.C. §1132(g).

                                  BACKGROUND FACTS

                                            Elements

  10. A. was admitted to Elements on November 4, 2017, due to unresolved trauma for sexual

     abuse, rampant drug use, and significant mental health and behavioral problems.

  11. In a letter dated October 9, 2018, ComPsych denied payment for A.’s treatment. The

     letter gave the following justification for the denial:

             Lack of Medical Necessity - Appeal was received with limited medical
             records. Must submit eval summary, all dates of service treatment notes and
             discharge summary. Once medical records are received, claim will be
             reviewed for reconsideration. (emphasis in original)

  12. In a letter dated November 16, 2018, ComPsych upheld the denial. The letter was signed

     by “Appeals Coordinator” and denied payment due to:

             Lack of Medical Necessity - Per IRO, “The inpatient residential treatment
             was not medically necessary. The available evidence does not support
             medical necessity for inpatient residential treatment for the time period
             under review. The treatment notes lack sufficient detail with description or
             characterization of symptoms. There is no evidence to support severe
             psychiatric symptoms which would have required 24 hour medical and
             nursing supervision.” No payments will be made.




                                                3
Case 1:20-cv-00148-RJS-CMR Document 2 Filed 10/30/20 PageID.5 Page 4 of 14




  13. On December 19, 2018, David submitted a level one appeal of the denial of payment at

     Elements. He argued that A.’s treatment was medically necessary. David reminded

     ComPsych of its obligations under ERISA, such as its mandate to provide a full, fair, and

     thorough review, and to identify its reviewers and disclose their qualifications. David

     noted that while the review had ostensibly been carried out by an IRO (independent

     review organization), he had not been provided with a copy of the report, only a brief

     excerpt. He argued that this made it difficult for him to properly appeal the denial.

  14. David included a copy of A.’s medical records from Elements with the appeal. He

     contended that A.’s treatment was medically necessary in order to effectively treat A.’s

     severe trauma from sexual abuse, his self-medication through illicit drug use, and his

     severe behavioral problems. He wrote that it was particularly difficult for someone like

     A. with a dual diagnosis of mental health and substance use disorders to recover without

     appropriate treatment.

  15. David shared a 2016 report from the U.S. Surgeon General on the dangers of addiction.

     He stated that due to A.’s young age, it was critical for him to receive early intervention

     at a facility like Elements so that he could overcome his addiction and to avoid relapsing

     and be able to minimize the serious developmental dangers from adolescent drug use. He

     argued that outpatient therapy would have been insufficient as it had previously proven to

     be ineffective and would have left A. in an environment where he was surrounded by

     constant triggers, making lasting recovery almost impossible.

  16. He wrote that ComPsych was requiring A. to exhibit acute psychiatric symptoms in order

     to qualify for a sub-acute level of care. He stated that this was contrary to generally

     accepted standards of medical practice. He contended that this likely violated MHPAEA




                                               4
Case 1:20-cv-00148-RJS-CMR Document 2 Filed 10/30/20 PageID.6 Page 5 of 14




     as benefits were not being administered at parity between intermediate level mental

     health and intermediate level medical and surgical benefits.

  17. He requested that in the event that the denial was upheld that he be provided with a copy

     of all documents under which the Plan was operated, including all governing plan

     documents, the Certificate of Coverage, any insurance policies in place for the benefits he

     was seeking, any administrative service agreements that existed, the Plan’s mental health

     and substance abuse criteria, the Plan’s skilled nursing and rehabilitation facility criteria,

     and any reports from a physician or other professional regarding the claim. (collectively

     the “Plan Documents”)

  18. In a letter dated February 28, 2019, ComPsych upheld the denial. The letter, again signed

     only by “Appeals Coordinator,” stated in part:

             Upon review of your second level appeal, the denial has been upheld for: Lack of
             Medical Necessity (Medical records were sent to IRO for review, which was
             reviewed by a Board Certified Psychiatry/Child and Adolescent Psychiatry
             specialist. Reviewer decision was based on the InterQual Level of Case [sic]
             Criteria 2018 along with Milliman Care Guidelines, Behavioral Health
             Guidelines, 20th Edition. He also used for reference American Psychiatric
             Association Practice Guidelines to make his determination. Per IRO “From
             11/4/17 to and including 1/18/18, the patient was not suicidal, homicidal, or
             gravely impaired for self-care. There is no evidence in the submitted medical
             records to indicate that he required around the clock nursing supervision. His
             psychological symptoms of depression and drug abuse could have been safely and
             effectively treated under a lower level of care. Therefore, the requested
             psychiatric residential treatment from 11/4/17 to 1/18/18 is not medically
             necessary.” Per client’s benefit plan, page 45, it states “In general, health services
             and benefits must be Medically Necessary”. This page has been included along
             with this letter.) [sic] This patient’s record was reviewed and the reviewer
             determined that dates of service 11/04/2018-01/18/2018 did not meet medical
             necessity.

  19. In a letter dated June 26, 2019, David requested that the denial of payment be evaluated

     by an external review agency. He reiterated that the use of acute symptomology such as a




                                                5
Case 1:20-cv-00148-RJS-CMR Document 2 Filed 10/30/20 PageID.7 Page 6 of 14




        requirement of A. being a danger to himself or to others to qualify for subacute care was

        a violation of generally accepted standards of care as well as MHPAEA.

    20. In a letter dated July 5, 2019, the external review agency upheld the denial of payment for

        A.’s treatment. The reviewer wrote in part:

                  The treatment did not meet medical necessity because, according to the medical
                  records with which I was provided, the level of care at a residential treatment
                  facility was not clinically appropriate for the severity of symptoms with which the
                  claimant was presenting. An alternative service at a lower level of care, such as an
                  intensive outpatient program or a partial hospitalization program, is at least as
                  likely to produce equivalent therapeutic results as to the claimant’s diagnoses and
                  the treatments indicated for the claimant’s illnesses.

                                                       Crossroads

    21. A. was admitted to Crossroads on January 18, 2018, on the recommendation of his

        treatment team at Elements. A.’s Discharge Summary from Elements stated in part:

                  Following Elements, [A.] would benefit most from placement in a residential
                  treatment program. Outside of a structured and supportive treatment environment,
                  [A.] will return to previous patterns of depression, withdrawal, substance use,
                  oppositionality, and struggles with academics and relationships which led to his
                  placement in wilderness therapy. … This level of care is also recommended as a
                  result of poor response to many less restrictive treatment efforts.

    22. In a letter addressed to Crossroads and dated March 26, 2019, again signed only by

        “Appeals Coordinator,” ComPsych denied payment at Crossroads due to:

                  Lack of Medical Necessity – Records were received and sent to medical
                  director for review. Per Medical Director, medical records do not meet
                  criteria for residential for dates of service 01/18-12/31/2018.1 No payments
                  will be made towards claims. (emphasis in original)

    23. In a letter dated April 12, 2019, Cigna denied payment for A.’s treatment at Crossroads.

        The denial, attributed to John Nicholls, MD, gave the following justification for the

        denial:


1 In the header, the letter only purported to have reviewed dates between January 18, 2018, to November 30, 2018. It
is unclear why the reviewer denied payment for dates which they had not reviewed.


                                                         6
Case 1:20-cv-00148-RJS-CMR Document 2 Filed 10/30/20 PageID.8 Page 7 of 14




               The clinical basis for this decision is: Based upon the clinical information, your
               symptoms did not meet Behavioral Health Medical Necessity Criteria for
               admission and continued stay at Residential Mental Health Treatment for
               Children and Adolescents from 01/01/2019 - 02/07/2019 as you did not have
               impairments in functioning across multiple settings such as work, home, school,
               and in the community, that clearly demonstrated a need for 24 hour skilled
               psychiatric and nursing monitoring and intervention. Your continued stay was
               primarily for the purpose of providing a safe and structured environment. Less
               restrictive levels of care were available for safe and effective treatment.

  24. On September 11, 2019, Kristin and David appealed the denial of payment for A.’s

     treatment at Crossroads. They pointed out that they had received multiple denial letters

     for A.’s treatment and reminded Cigna of its obligation to act in their best interests and to

     provide them with a full, fair, and thorough review.

  25. They enclosed a copy of A.’s medical records with the appeal. These records showed that

     A. continued to struggle with depression, obsessive compulsive behaviors, defiance,

     manipulative behaviors, resistance to change, ongoing desires to use drugs, a refusal to

     commit to sobriety, and suicidal ideation.

  26. Kristin and David contended that A.’s treatment met both Cigna and the Plan’s definition

     of medical necessity, that it was required in order to effectively treat his multiple

     diagnoses, and was the least intensive setting that could effectively treat A. They disputed

     Cigna’s assertion that A.’s care was only for the purposes of providing a safe

     environment. They again requested to be provided with a copy of the Plan Documents.

  27. After Kristin and David received no response to their level one appeal, they had a

     representative call on November 12, 2019, to determine the appeal status. The

     representative was told that no record of their September 11, 2019, appeal existed and

     that the appeal on record was a July 1, 2019, appeal with the incorrect dates of service

     listed.




                                                7
Case 1:20-cv-00148-RJS-CMR Document 2 Filed 10/30/20 PageID.9 Page 8 of 14




  28. David stated that he had never drafted a July 1, 2019, appeal for Crossroads. After being

     told that Cigna had not received the September 11, 2019, appeal, David resubmitted his

     level one appeal that same day, November 12, 2019. He included evidence that his initial

     appeal had been sent via certified mail and had been delivered on September 16, 2019.

     He requested that his appeal be correctly processed and reviewed. David received no

     response to this letter or to his initial level one appeal.

  29. The Plaintiffs exhausted their pre-litigation appeal obligations under the terms of the Plan

     and ERISA as far as they were able, given the Defendants’ failure or refusal to process

     Kristin and David’s level one appeal for Crossroads.

  30. The denial of benefits for A.’s treatment was a breach of contract and caused Kristin and

     David to incur medical expenses that should have been paid by the Plan in an amount

     totaling over $140,000.

  31. The Defendants failed to produce a copy of the Plan Documents, including any medical

     necessity criteria for mental health and substance use disorder treatment and for skilled

     nursing or rehabilitation facilities in spite of Kristin and David’s requests for those

     documents.

                                     FIRST CAUSE OF ACTION

              (Claim for Recovery of Benefits Under 29 U.S.C. §1132(a)(1)(B))

  32. ERISA imposes higher-than-marketplace quality standards on insurers and plan

     administrators. It sets forth a special standard of care upon plan fiduciaries such as Cigna,

     acting as agent of the Plan, to “discharge [its] duties in respect to claims processing solely

     in the interests of the participants and beneficiaries” of the Plan. 29 U.S.C. §1104(a)(1).

  33. ERISA also underscores the particular importance of accurate claims processing and




                                                 8
Case 1:20-cv-00148-RJS-CMR Document 2 Filed 10/30/20 PageID.10 Page 9 of 14




      evaluation by requiring that administrators provide a “full and fair review” of claim

      denials and to engage in a meaningful dialogue with the Plaintiffs in the pre-litigation

      appeal process. 29 U.S.C. §1133(2).

   34. The Summary Plan Description states in part under the heading Internal Appeals

      Procedure:

              To initiate an appeal, you must submit a request for an appeal in writing to Cigna
              within 180 days of receipt of a denial notice. You should state the reason why you
              feel your appeal should be approved and include any information supporting your
              appeal. If you are unable or choose not to write, you may ask Cigna to register
              your appeal by telephone. Call or write us at the toll-free number on your ID card,
              explanation of benefits, or claim form.

              Your appeal will be reviewed and the decision made by someone not involved in
              the initial decision. Appeals involving Medical Necessity or clinical
              appropriateness will be considered by a health care professional.

              We will respond in writing with a decision within 30 calendar days after we
              receive an appeal for a required preservice or concurrent care coverage
              determination or a postservice Medical Necessity determination. We will respond
              within 60 calendar days after we receive an appeal for any other postservice
              coverage determination. If more time or information is needed to make the
              determination, we will notify you in writing to request an extension of up to 15
              calendar days and to specify any additional information needed to complete the
              review.

   35. Cigna did not abide by the terms of the Plan as stated above. Cigna did not process

      Kristin and David’s level one appeal for Crossroads, despite the fact that they submitted

      proof that it was delivered.

   36. Cigna and the agents of the Plan breached their fiduciary duties to A. when they failed to

      comply with their obligations under 29 U.S.C. §1104 and 29 U.S.C. §1133 to act solely

      in A.’s interest and for the exclusive purpose of providing benefits to ERISA participants

      and beneficiaries, to produce copies of relevant documents and information to claimants

      upon request, and to provide a full and fair review of A.’s claims.




                                                9
Case 1:20-cv-00148-RJS-CMR Document 2 Filed 10/30/20 PageID.11 Page 10 of 14




   37. The actions of Cigna and the Plan in failing to provide coverage for A.’s medically

      necessary treatment are a violation of the terms of the Plan and its medical necessity

      criteria.

                                 SECOND CAUSE OF ACTION

                  (Claim for Violation of MHPAEA Under 29 U.S.C. §1132(a)(3))

   38. MHPAEA is incorporated into ERISA and is enforceable by ERISA participants and

      beneficiaries as a requirement of both ERISA and MHPAEA.

   39. Generally speaking, MHPAEA requires ERISA plans to provide no less generous

      coverage for treatment of mental health and substance use disorders than they provide for

      treatment of medical/surgical disorders.

   40. MHPAEA prohibits ERISA plans from imposing treatment limitations on mental health

      or substance use disorder benefits that are more restrictive than the predominant

      treatment limitations applied to substantially all medical and surgical benefits and also

      makes illegal separate treatment limitations that are applicable only with respect to

      mental health or substance use disorder benefits. 29 U.S.C.§1185a(a)(3)(A)(ii).

   41. Impermissible nonquantitative treatment limitations under MHPAEA include, but are not

      limited to, medical management standards limiting or excluding benefits based on

      medical necessity, restrictions based on geographic location, facility type, provider

      specialty, and other criteria that limit the scope or duration of benefits for mental health

      or substance use disorder treatment. 29 C.F.R. §2590.712(c)(4)(ii)(A) and (H).

   42. The explicit language of the SPD, one of the governing plan documents, states that the

      Defendant will evaluate the medical necessity of treatment “in accordance with

      generally accepted standards of medical practice”




                                                 10
Case 1:20-cv-00148-RJS-CMR Document 2 Filed 10/30/20 PageID.12 Page 11 of 14




   43. The medical necessity criteria used by the Defendants for the intermediate level mental

      health treatment benefits at issue in this case are more stringent or restrictive than the

      medical necessity criteria the Plan applies to analogous intermediate levels of medical or

      surgical benefits.

   44. In addition, the level of care applied by the Defendants failed to take into consideration

      the patient’s safety if he returned to a home environment, as well as the risk of decline

      or relapse if less intensive care than what was medically necessary was provided. A.’s

      treatment team expressed significant concern at his risk of relapse were he to return

      home prematurely. Generally accepted standards of medical practice for medical and

      surgical rehabilitation under the Plan take into consideration safety issues and

      considerations of preventing decline or relapse when admission into an intermediate

      care facility, such as a skilled nursing or rehabilitation facility, is approved.

   45. Comparable benefits offered by the Plan for medical/surgical treatment analogous to the

      benefits the Plan excluded for A.’s treatment include sub-acute inpatient treatment

      settings such as skilled nursing facilities, inpatient hospice care, and rehabilitation

      facilities. For none of these types of treatment do the Defendants exclude or restrict

      coverage of medical/surgical conditions by imposing acute care requirements for a sub-

      acute level of care. To do so, would violate not only the terms of the insurance contract,

      but also generally accepted standards of medical practice.

   46. In their review of A.’s claims, the Defendants’ reviewers improperly utilized acute

      medical necessity criteria to evaluate the non-acute treatment that A. received. This

      improper use of acute inpatient medical necessity criteria is revealed in the statements in

      the denial letters such as the assertion that A. was “not suicidal, homicidal, or gravely




                                                 11
Case 1:20-cv-00148-RJS-CMR Document 2 Filed 10/30/20 PageID.13 Page 12 of 14




      impaired.” This improper use of acute inpatient criteria was a nonquantitative treatment

      limitation that cannot permissibly be applied to evaluate the sub-acute level of care that

      A. received. The Plan does not require individuals receiving treatment at sub-acute

      inpatient facilities for medical/surgical conditions to satisfy acute medical necessity

      criteria in order to receive Plan benefits.

   47. The treatment provided in an acute care environment is necessarily distinct from

      treatment provided in a non-acute environment. Utilizing acute criteria to evaluate a non-

      acute claim will result in a near universal denial of benefits, regardless of the medical

      necessity, clinical appropriateness, or nature of the treatment.

   48. The Defendants cannot and will not deny that use of acute care criteria, either on its

      face or in application, to evaluate sub-acute treatment violates generally accepted

      standards of medical practice. They must and do acknowledge that they adhere to

      generally accepted standards of medical practice when they evaluate the medical

      necessity criteria of both mental health/substance use disorders and medical/surgical

      claims.

   49. When the Defendants receive claims for intermediate level treatment of medical and

      surgical conditions, they provide benefits and pay the claims as outlined in the terms of

      the Plan based on generally accepted standards of medical practice. The Defendants

      evaluated A.’s mental health claims using medical necessity criteria that deviate from

      generally accepted standards of medical practice. This process resulted in a disparity

      because the Plan denied coverage for mental health benefits when the analogous levels of

      medical or surgical benefits would have been paid.




                                                12
Case 1:20-cv-00148-RJS-CMR Document 2 Filed 10/30/20 PageID.14 Page 13 of 14




   50. In this manner, the Defendants violate 29 C.F.R. §2590.712(c)(4)(i) because the terms of

      the Plan and the medical necessity criteria utilized by the Defendants, as written or in

      operation, use processes, strategies, standards, or other factors to limit coverage for

      mental health or substance use disorder treatment in a way that is inconsistent with, and

      more stringently applied, than the processes, strategies, standards or other factors used to

      limit coverage for medical/surgical treatment in the same classification.

   51. The Defendants did not produce the documents the Plaintiffs requested to evaluate

      medical necessity and MHPAEA compliance, nor did they address in any substantive

      capacity the Plaintiffs’ allegations that they were not in compliance with MHPAEA.

   52. The violations of MHPAEA by the Defendants give the Plaintiffs the right to obtain

      appropriate equitable remedies as provided under 29 U.S.C. §1132(a)(3) including, but

      not limited to:

      (a) A declaration that the actions of the Defendants violate MHPAEA;

      (b) An injunction ordering the Defendants to cease violating MHPAEA and requiring

          compliance with the statute;

      (c) An order requiring the reformation of the terms of the Plan and the medical necessity

          criteria utilized by the Defendants to interpret and apply the terms of the Plan to

          ensure compliance with MHPAEA;

      (d) An order requiring disgorgement of funds obtained by or retained by the Defendants

          as a result of their violations of MHPAEA;

      (e) An order requiring an accounting by the Defendants of the funds wrongly withheld by

          each Defendant from participants and beneficiaries of the Plan and other Cigna and




                                               13
Case 1:20-cv-00148-RJS-CMR Document 2 Filed 10/30/20 PageID.15 Page 14 of 14




           ComPsych insured and administered plans as a result of the Defendants’ violations of

           MHPAEA;

        (f) An order based on the equitable remedy of surcharge requiring the Defendants to

           provide payment to the Plaintiffs as make-whole relief for their loss;

        (g) An order equitably estopping the Defendants from denying the Plaintiffs’ claims in

           violation of MHPAEA; and

        (h) An order providing restitution from the Defendants to the Plaintiffs for their loss

           arising out of the Defendants’ violation of MHPAEA.

   53. In addition, Plaintiffs are entitled to an award of prejudgment interest pursuant to U.C.A.

        §15-1-1, and attorney fees and costs pursuant to 29 U.S.C. §1132(g)


        WHEREFORE, the Plaintiffs seek relief as follows:

   1.       Judgment in the total amount that is owed for A.’s medically necessary treatment at

            Elements and Crossroads under the terms of the Plan, plus pre and post-judgment

            interest to the date of payment;

   2.       Appropriate equitable relief under 29 U.S.C. §1132(a)(3) as outlined in Plaintiffs’

            Second Cause of Action;

   3.       Attorney fees and costs incurred pursuant to 29 U.S.C. §1132(g); and

   4.       For such further relief as the Court deems just and proper.

            DATED this 30th day of October, 2020.


                                                      By       s/ Brian S. King
                                                              Brian S. King
                                                              Attorney for Plaintiffs


County of Plaintiffs’ Residence:
Santa Clara County, California


                                                 14
